UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2014


DANIEL C. HILL,

                     Petitioner - Appellant,

              v.

UNITED STATES POSTAL SERVICE,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, Chief District Judge. (7:19-cv-00113-BO)


Submitted: January 21, 2020                                       Decided: January 23, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel C. Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel C. Hill appeals the district court’s order dismissing with prejudice his

petition for review of a Merit Systems Protection Board decision. * On appeal, we confine

our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because

Hill’s informal brief does not challenge the basis for the district court’s disposition—that

Hill failed to prosecute his claims—Hill has forfeited appellate review of the court’s order.

See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, although we grant Hill’s motion to supplement his informal

brief, we affirm the district court’s judgment. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




       *
        To the extent Hill was also attempting to petition for review of an August 2, 2017,
Equal Employment Opportunity Commission decision, it does not alter the disposition of
this appeal.

                                             2